In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-074 CV

____________________


BERNICE DAVIS LEAVITT, INDEPENDENT EXECUTRIX OF THE 

ESTATE OF MARIE ANDERSON GASSAWAY, DECEASED, AND 

TESTAMENTARY TRUSTEE OF THE BERT EARL GASSAWAY

TESTAMENTARY TRUST, Appellant


V.


BRUCE HOLBROOK, ET AL., Appellees




On Appeal from the 75th District Court
Liberty County, Texas

Trial Cause No. CV 67744




MEMORANDUM OPINION 
	On April 6, 2006, we notified the parties that the notice of appeal did not identify
a final judgment or other appealable order.  Appellees, Bruce Holbrook, Virgil Holbrook,
Juanita Holbrook Rizzo, Individually and as Trustee of the 1992 Rizzo Family Trust,
Evelyn Waldrop, and June Holbrook, filed a motion to dismiss the appeal for lack of
jurisdiction.  The appellant, Bernice Davis Leavitt, Independent Executrix of the Estate of
Marie Anderson Gassaway, Deceased, and Trustee of the Bert Earl Gassaway
Testamentary Trust, filed a response, but did not identify any statutory basis for an
interlocutory appeal.
	"A judgment is final for purposes of appeal if it disposes of all pending parties and
claims in the record, except as necessary to carry out the decree."  Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A summary judgment is final "if and only if
either it actually disposes of all claims and parties then before the court, regardless of its
language, or it states with unmistakable clarity that it is a final judgment as to all claims
and all parties." Id. at 192-93.  In this case, the notice of appeal seeks to appeal the trial
court's order of February 1, 2006, denying Leavitt's motion for partial summary
judgment.  Another order signed the same day grants the appellees' motion for partial
summary judgment but expressly reserves the issue of attorney's fees for future
consideration.  Neither order contains language indicating the trial court's intention to
enter a final judgment.  The trial court did not sign an order of severance so as to make
the otherwise interlocutory order final for purposes of appeal.  
	The appellees' motion to dismiss the appeal for want of jurisdiction is granted.  The
appeal is dismissed.
	APPEAL DISMISSED.
								____________________________
								        DAVID GAULTNEY
										Justice

Opinion Delivered May 11, 2006 
Before Gaultney, Kreger and Horton, JJ.